(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       BYRD v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

     No. 16–1371.      Argued January 9, 2018—Decided May 14, 2018
Latasha Reed rented a car in New Jersey while petitioner Terrence
  Byrd waited outside the rental facility. Her signed agreement
  warned that permitting an unauthorized driver to drive the car
  would violate the agreement. Reed listed no additional drivers on the
  form, but she gave the keys to Byrd upon leaving the building. He
  stored personal belongings in the rental car’s trunk and then left
  alone for Pittsburgh, Pennsylvania. After stopping Byrd for a traffic
  infraction, Pennsylvania State Troopers learned that the car was
  rented, that Byrd was not listed as an authorized driver, and that
  Byrd had prior drug and weapons convictions. Byrd also stated he
  had a marijuana cigarette in the car. The troopers proceeded to
  search the car, discovering body armor and 49 bricks of heroin in the
  trunk. The evidence was turned over to federal authorities, who
  charged Byrd with federal drug and other crimes. The District Court
  denied Byrd’s motion to suppress the evidence as the fruit of an un-
  lawful search, and the Third Circuit affirmed. Both courts concluded
  that, because Byrd was not listed on the rental agreement, he lacked
  a reasonable expectation of privacy in the car.
Held:
    1. The mere fact that a driver in lawful possession or control of a
  rental car is not listed on the rental agreement will not defeat his or
  her otherwise reasonable expectation of privacy. Pp. 6–13.
       (a) Reference to property concepts is instructive in “determining
  the presence or absence of the privacy interests protected by [the
  Fourth] Amendment.” Rakas v. Illinois, 439 U.S. 128, 144, n. 12.
  Pp. 6–7.
       (b) While a person need not always have a recognized common-
  law property interest in the place searched to be able to claim a rea-
2                       BYRD v. UNITED STATES

                                  Syllabus

    sonable expectation of privacy in it, see, e.g., Jones v. United States,
    362 U.S. 257, 259, legitimate presence on the premises, standing
    alone, is insufficient because it “creates too broad a gauge for meas-
    urement of Fourth Amendment rights,” Rakas, 439 U.S., at 142. The
    Court has not set forth a single metric or exhaustive list of relevant
    considerations, but “[l]egitimation of expectations of privacy must
    have a source outside of the Fourth Amendment, either by reference
    to concepts of real or personal property law or to understandings that
    are recognized and permitted by society.” Id., at 144, n. 12. These
    concepts may be linked. “One of the main rights attaching to proper-
    ty is the right to exclude others,” and “one who owns or lawfully pos-
    sesses or controls property will in all likelihood have a legitimate ex-
    pectation of privacy by virtue of the right to exclude.” Ibid. This
    general property-based concept guides resolution of the instant case.
    Pp. 8–9.
         (c) The Government’s contention that drivers who are not listed
    on rental agreements always lack an expectation of privacy in the car
    rests on too restrictive a view of the Fourth Amendment’s protections.
    But Byrd’s proposal that a rental car’s sole occupant always has an
    expectation of privacy based on mere possession and control would,
    without qualification, include thieves or others who have no reasona-
    ble expectation of privacy. Pp. 9–13.
            (1) The Government bases its claim that an unauthorized driv-
    er has no privacy interest in the vehicle on a misreading of Rakas.
    There, the Court disclaimed any intent to hold that passengers can-
    not have an expectation of privacy in automobiles, but found that the
    passengers there had not claimed “any legitimate expectation of pri-
    vacy in the areas of the car which were searched.” 439 U.S., at 150,
    n. 17. Byrd, in contrast, was the rental car’s driver and sole occu-
    pant. His situation is similar to the defendant in Jones, who had a
    reasonable expectation of privacy in his friend’s apartment because
    he “had complete dominion and control over the apartment and could
    exclude others from it.” Rakas, supra, at 149. The expectation of
    privacy that comes from lawful possession and control and the at-
    tendant right to exclude should not differ depending on whether a car
    is rented or owned by someone other than the person currently pos-
    sessing it, much as it did not seem to matter whether the defendant’s
    friend in Jones owned or leased the apartment he permitted the de-
    fendant to use in his absence. Pp. 9–11.
            (2) The Government also contends that Byrd had no basis for
    claiming an expectation of privacy in the rental car because his driv-
    ing of that car was so serious a breach of Reed’s rental agreement
    that the rental company would have considered the agreement “void”
    once he took the wheel. But the contract says only that the violation
                     Cite as: 584 U. S. ____ (2018)                     3

                                Syllabus

  may result in coverage, not the agreement, being void and the rent-
  er’s being fully responsible for any loss or damage, and the Govern-
  ment fails to explain what bearing this breach of contract, standing
  alone, has on expectations of privacy in the car. Pp. 11–12.
         (3) Central, though, to reasonable expectations of privacy in
  these circumstances is the concept of lawful possession, for a
  “ ‘wrongful’ presence at the scene of a search would not enable a de-
  fendant to object to the legality of the search,” Rakas, supra, at 141,
  n. 9. Thus, a car thief would not have a reasonable expectation of
  privacy in a stolen car no matter the degree of possession and control.
  The Court leaves for remand the Government’s argument that one
  who intentionally uses a third party to procure a rental car by a
  fraudulent scheme for the purpose of committing a crime is no better
  situated than a car thief. Pp. 12–13.
     2. Also left for remand is the Government’s argument that, even if
  Byrd had a right to object to the search, probable cause justified it in
  any event. The Third Circuit did not reach this question because it
  concluded, as an initial matter, that Byrd lacked a reasonable expec-
  tation of privacy in the rental car. That court has discretion as to the
  order in which the remanded questions are best addressed. Pp. 13–
  14.
679 Fed. Appx. 146, vacated and remanded.

   KENNEDY, J., delivered the opinion for a unanimous Court. THOMAS,
J., filed a concurring opinion, in which GORSUCH, J., joined. ALITO, J.,
filed a concurring opinion.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–1371
                                   _________________


 TERRENCE BYRD, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                                 [May 14, 2018]

  JUSTICE KENNEDY delivered the opinion of the Court.
  In September 2014, Pennsylvania State Troopers pulled
over a car driven by petitioner Terrence Byrd. Byrd was
the only person in the car. In the course of the traffic stop
the troopers learned that the car was rented and that
Byrd was not listed on the rental agreement as an author-
ized driver. For this reason, the troopers told Byrd they
did not need his consent to search the car, including its
trunk where he had stored personal effects. A search of
the trunk uncovered body armor and 49 bricks of heroin.
  The evidence was turned over to federal authorities,
who charged Byrd with distribution and possession of
heroin with the intent to distribute in violation of 21
U.S. C. §841(a)(1) and possession of body armor by a
prohibited person in violation of 18 U.S. C. §931(a)(1).
Byrd moved to suppress the evidence as the fruit of an
unlawful search. The United States District Court for the
Middle District of Pennsylvania denied the motion, and
the Court of Appeals for the Third Circuit affirmed. Both
courts concluded that, because Byrd was not listed on the
rental agreement, he lacked a reasonable expectation of
privacy in the car. Based on this conclusion, it appears
2                 BYRD v. UNITED STATES

                     Opinion of the Court

that both the District Court and Court of Appeals deemed
it unnecessary to consider whether the troopers had prob-
able cause to search the car.
   This Court granted certiorari to address the question
whether a driver has a reasonable expectation of privacy
in a rental car when he or she is not listed as an author-
ized driver on the rental agreement. The Court now holds
that, as a general rule, someone in otherwise lawful pos-
session and control of a rental car has a reasonable expec-
tation of privacy in it even if the rental agreement does
not list him or her as an authorized driver.
   The Court concludes a remand is necessary to address in
the first instance the Government’s argument that this
general rule is inapplicable because, in the circumstances
here, Byrd had no greater expectation of privacy than a
car thief. If that is so, our cases make clear he would lack
a legitimate expectation of privacy. It is necessary to
remand as well to determine whether, even if Byrd had a
right to object to the search, probable cause justified it in
any event.
                              I
  On September 17, 2014, petitioner Terrence Byrd and
Latasha Reed drove in Byrd’s Honda Accord to a Budget
car-rental facility in Wayne, New Jersey. Byrd stayed in
the parking lot in the Honda while Reed went to the
Budget desk and rented a Ford Fusion. The agreement
Reed signed required her to certify that she had a valid
driver’s license and had not committed certain vehicle-
related offenses within the previous three years. An ad-
dendum to the agreement, which Reed initialed, provides
the following restriction on who may drive the rental car:
    “I understand that the only ones permitted to drive
    the vehicle other than the renter are the renter’s
    spouse, the renter’s co-employee (with the renter’s
    permission, while on company business), or a person
                  Cite as: 584 U. S. ____ (2018)            3

                      Opinion of the Court

    who appears at the time of the rental and signs an Ad-
    ditional Driver Form. These other drivers must also
    be at least 25 years old and validly licensed.

    “PERMITTING AN UNAUTHORIZED DRIVER TO
    OPERATE THE VEHICLE IS A VIOLATION OF
    THE RENTAL AGREEMENT. THIS MAY RESULT
    IN ANY AND ALL COVERAGE OTHERWISE
    PROVIDED BY THE RENTAL AGREEMENT BEING
    VOID AND MY BEING FULLY RESPONSIBLE FOR
    ALL LOSS OR DAMAGE, INCLUDING LIABILITY
    TO THIRD PARTIES.” App. 19.
In filling out the paperwork for the rental agreement,
Reed did not list an additional driver.
  With the rental keys in hand, Reed returned to the
parking lot and gave them to Byrd. The two then left the
facility in separate cars—she in his Honda, he in the
rental car. Byrd returned to his home in Patterson, New
Jersey, and put his personal belongings in the trunk of the
rental car. Later that afternoon, he departed in the car
alone and headed toward Pittsburgh, Pennsylvania.
  After driving nearly three hours, or roughly half the
distance to Pittsburgh, Byrd passed State Trooper David
Long, who was parked in the median of Interstate 81 near
Harrisburg, Pennsylvania. Long was suspicious of Byrd
because he was driving with his hands at the “10 and 2”
position on the steering wheel, sitting far back from the
steering wheel, and driving a rental car. Long knew the
Ford Fusion was a rental car because one of its windows
contained a barcode. Based on these observations, he
decided to follow Byrd and, a short time later, stopped him
for a possible traffic infraction.
  When Long approached the passenger window of Byrd’s
car to explain the basis for the stop and to ask for identifi-
cation, Byrd was “visibly nervous” and “was shaking and
4                 BYRD v. UNITED STATES

                     Opinion of the Court

had a hard time obtaining his driver’s license.” Id., at 37.
He handed an interim license and the rental agreement to
Long, stating that a friend had rented the car. Long re-
turned to his vehicle to verify Byrd’s license and noticed
Byrd was not listed as an additional driver on the rental
agreement. Around this time another trooper, Travis
Martin, arrived at the scene. While Long processed Byrd’s
license, Martin conversed with Byrd, who again stated
that a friend had rented the vehicle. After Martin walked
back to Long’s patrol car, Long commented to Martin that
Byrd was “not on the renter agreement,” to which Martin
replied, “yeah, he has no expectation of privacy.” 3 App. to
Brief for Appellant in No. 16–1509 (CA3), at 21:40.
   A computer search based on Byrd’s identification re-
turned two different names. Further inquiry suggested
the other name might be an alias and also revealed that
Byrd had prior convictions for weapons and drug charges
as well as an outstanding warrant in New Jersey for a
probation violation. After learning that New Jersey did
not want Byrd arrested for extradition, the troopers asked
Byrd to step out of the vehicle and patted him down.
   Long asked Byrd if he had anything illegal in the car.
When Byrd said he did not, the troopers asked for his
consent to search the car. At that point Byrd said he had
a “blunt” in the car and offered to retrieve it for them. The
officers understood “blunt” to mean a marijuana cigarette.
They declined to let him retrieve it and continued to seek
his consent to search the car, though they stated they did
not need consent because he was not listed on the rental
agreement. The troopers then opened the passenger and
driver doors and began a thorough search of the passenger
compartment.
   Martin proceeded from there to search the car’s trunk,
including by opening up and taking things out of a large
cardboard box, where he found a laundry bag containing
body armor. At this point, the troopers decided to detain
                 Cite as: 584 U. S. ____ (2018)            5

                     Opinion of the Court

Byrd. As Martin walked toward Byrd and said he would
be placing him in handcuffs, Byrd began to run away. A
third trooper who had arrived on the scene joined Long
and Martin in pursuit. When the troopers caught up to
Byrd, he surrendered and admitted there was heroin in
the car. Back at the car, the troopers resumed their
search of the laundry bag and found 49 bricks of heroin.
  In pretrial proceedings Byrd moved to suppress the
evidence found in the trunk of the rental car, arguing that
the search violated his Fourth Amendment rights. Al-
though Long contended at a suppression hearing that the
troopers had probable cause to search the car after Byrd
stated it contained marijuana, the District Court denied
Byrd’s motion on the ground that Byrd lacked “standing”
to contest the search as an initial matter, 2015 WL
5038455, *2 (MD Pa., Aug. 26, 2015) (citing United States
v. Kennedy, 638 F.3d 159, 165 (CA3 2011)). Byrd later
entered a conditional guilty plea, reserving the right to
appeal the suppression ruling.
  The Court of Appeals affirmed in a brief summary opin-
ion. 679 Fed. Appx. 146 (CA3 2017). As relevant here, the
Court of Appeals recognized that a “circuit split exists as
to whether the sole occupant of a rental vehicle has a
Fourth Amendment expectation of privacy when that
occupant is not named in the rental agreement”; but it
noted that Circuit precedent already had “spoken as to
this issue . . . and determined such a person has no expec-
tation of privacy and therefore no standing to challenge a
search of the vehicle.” Id., at 150 (citing Kennedy, supra,
at 167–168). The Court of Appeals did not reach the
probable-cause question.
  This Court granted Byrd’s petition for a writ of certio-
rari, 582 U. S. ___ (2017), to address the conflict among the
Courts of Appeals over whether an unauthorized driver
has a reasonable expectation of privacy in a rental car.
Compare United States v. Seeley, 331 F.3d 471, 472 (CA5
6                 BYRD v. UNITED STATES

                     Opinion of the Court

2003) (per curiam); United States v. Wellons, 32 F.3d 117,
119 (CA4 1994); United States v. Roper, 918 F.2d 885,
887–888 (CA10 1990), with United States v. Smith, 263
F.3d 571, 581–587 (CA6 2001); Kennedy, supra, at 165–
168, and with United States v. Thomas, 447 F.3d 1191,
1196–1199 (CA9 2006); United States v. Best, 135 F.3d
1223, 1225 (CA8 1998).
                             II
  Few protections are as essential to individual liberty as
the right to be free from unreasonable searches and sei-
zures. The Framers made that right explicit in the Bill of
Rights following their experience with the indignities and
invasions of privacy wrought by “general warrants and
warrantless searches that had so alienated the colonists
and had helped speed the movement for independence.”
Chimel v. California, 395 U.S. 752, 761 (1969). Ever
mindful of the Fourth Amendment and its history, the
Court has viewed with disfavor practices that permit
“police officers unbridled discretion to rummage at will
among a person’s private effects.” Arizona v. Gant, 556
U.S. 332, 345 (2009).
  This concern attends the search of an automobile. See
Delaware v. Prouse, 440 U.S. 648, 662 (1979). The Court
has acknowledged, however, that there is a diminished
expectation of privacy in automobiles, which often permits
officers to dispense with obtaining a warrant before con-
ducting a lawful search. See, e.g., California v. Acevedo,
500 U.S. 565, 579 (1991).
  Whether a warrant is required is a separate question
from the one the Court addresses here, which is whether
the person claiming a constitutional violation “has had his
own Fourth Amendment rights infringed by the search
and seizure which he seeks to challenge.” Rakas v. Illi-
nois, 439 U.S. 128, 133 (1978). Answering that question
requires examination of whether the person claiming the
                  Cite as: 584 U. S. ____ (2018)            7

                      Opinion of the Court

constitutional violation had a “legitimate expectation of
privacy in the premises” searched. Id., at 143. “Expecta-
tions of privacy protected by the Fourth Amendment, of
course, need not be based on a common-law interest in
real or personal property, or on the invasion of such an
interest.” Id., at 144, n. 12. Still, “property concepts” are
instructive in “determining the presence or absence of the
privacy interests protected by that Amendment.” Ibid.
   Indeed, more recent Fourth Amendment cases have
clarified that the test most often associated with legiti-
mate expectations of privacy, which was derived from the
second Justice Harlan’s concurrence in Katz v. United
States, 389 U.S. 347 (1967), supplements, rather than
displaces, “the traditional property-based understanding
of the Fourth Amendment.” Florida v. Jardines, 569 U.S.
1, 11 (2013). Perhaps in light of this clarification, Byrd
now argues in the alternative that he had a common-law
property interest in the rental car as a second bailee that
would have provided him with a cognizable Fourth
Amendment interest in the vehicle. But he did not raise
this argument before the District Court or Court of Ap-
peals, and those courts did not have occasion to address
whether Byrd was a second bailee or what consequences
might follow from that determination. In those courts he
framed the question solely in terms of the Katz test noted
above. Because this is “a court of review, not of first view,”
Cutter v. Wilkinson, 544 U.S. 709, 718, n. 7 (2005), it is
generally unwise to consider arguments in the first in-
stance, and the Court declines to reach Byrd’s contention
that he was a second bailee.
   Reference to property concepts, however, aids the Court
in assessing the precise question here: Does a driver of a
rental car have a reasonable expectation of privacy in the
car when he or she is not listed as an authorized driver on
the rental agreement?
8                 BYRD v. UNITED STATES

                     Opinion of the Court

                             III
                              A
   One who owns and possesses a car, like one who owns
and possesses a house, almost always has a reasonable
expectation of privacy in it. More difficult to define and
delineate are the legitimate expectations of privacy of
others.
   On the one hand, as noted above, it is by now well estab-
lished that a person need not always have a recognized
common-law property interest in the place searched to be
able to claim a reasonable expectation of privacy in it. See
Jones v. United States, 362 U.S. 257, 259 (1960); Katz,
supra, at 352; Mancusi v. DeForte, 392 U.S. 364, 368
(1968); Minnesota v. Olson, 495 U.S. 91, 98 (1990).
   On the other hand, it is also clear that legitimate pres-
ence on the premises of the place searched, standing alone,
is not enough to accord a reasonable expectation of privacy,
because it “creates too broad a gauge for measurement
of Fourth Amendment rights.” Rakas, 439 U.S., at 142;
see also id., at 148 (“We would not wish to be understood
as saying that legitimate presence on the premises is
irrelevant to one’s expectation of privacy, but it cannot be
deemed controlling”); Minnesota v. Carter, 525 U.S. 83, 91
(1998).
   Although the Court has not set forth a single metric or
exhaustive list of considerations to resolve the circum-
stances in which a person can be said to have a reasonable
expectation of privacy, it has explained that “[l]egitimation
of expectations of privacy by law must have a source out-
side of the Fourth Amendment, either by reference to
concepts of real or personal property law or to understand-
ings that are recognized and permitted by society.” Rakas,
439 U.S., at 144, n. 12. The two concepts in cases like
this one are often linked. “One of the main rights attach-
ing to property is the right to exclude others,” and, in the
main, “one who owns or lawfully possesses or controls
                 Cite as: 584 U. S. ____ (2018)            9

                     Opinion of the Court

property will in all likelihood have a legitimate expecta-
tion of privacy by virtue of the right to exclude.” Ibid.
(citing 2 W. Blackstone, Commentaries on the Laws of
England, ch. 1). This general property-based concept
guides resolution of this case.
                             B
   Here, the Government contends that drivers who are
not listed on rental agreements always lack an expectation
of privacy in the automobile based on the rental company’s
lack of authorization alone. This per se rule rests on too
restrictive a view of the Fourth Amendment’s protections.
Byrd, by contrast, contends that the sole occupant of a
rental car always has an expectation of privacy in it based
on mere possession and control. There is more to recom-
mend Byrd’s proposed rule than the Government’s; but,
without qualification, it would include within its ambit
thieves and others who, not least because of their lack of
any property-based justification, would not have a reason-
able expectation of privacy.
                              1
   Stripped to its essentials, the Government’s position is
that only authorized drivers of rental cars have expecta-
tions of privacy in those vehicles. This position is based on
the following syllogism: Under Rakas, passengers do not
have an expectation of privacy in an automobile glove
compartment or like places; an unauthorized driver like
Byrd would have been the passenger had the renter been
driving; and the unauthorized driver cannot obtain greater
protection when he takes the wheel and leaves the renter
behind. The flaw in this syllogism is its major premise, for
it is a misreading of Rakas.
   The Court in Rakas did not hold that passengers cannot
have an expectation of privacy in automobiles. To the
contrary, the Court disclaimed any intent to hold “that a
10                BYRD v. UNITED STATES

                     Opinion of the Court

passenger lawfully in an automobile may not invoke the
exclusionary rule and challenge a search of that vehicle
unless he happens to own or have a possessory interest in
it.” 439 U.S., at 150, n. 17 (internal quotation marks
omitted). The Court instead rejected the argument that
legitimate presence alone was sufficient to assert a Fourth
Amendment interest, which was fatal to the petitioners’
case there because they had “claimed only that they were
‘legitimately on [the] premises’ and did not claim that they
had any legitimate expectation of privacy in the areas of
the car which were searched.” Ibid.
   What is more, the Government’s syllogism is beside the
point, because this case does not involve a passenger at all
but instead the driver and sole occupant of a rental car.
As Justice Powell observed in his concurring opinion in
Rakas, a “distinction . . . may be made in some circum-
stances between the Fourth Amendment rights of passen-
gers and the rights of an individual who has exclusive
control of an automobile or of its locked compartments.”
Id., at 154. This situation would be similar to the defend-
ant in Jones, supra, who, as Rakas notes, had a reasonable
expectation of privacy in his friend’s apartment because he
“had complete dominion and control over the apartment
and could exclude others from it,” 439 U.S., at 149. Jus-
tice Powell’s observation was also consistent with the
majority’s explanation that “one who owns or lawfully
possesses or controls property will in all likelihood have a
legitimate expectation of privacy by virtue of [the] right to
exclude,” id., at 144, n. 12, an explanation tied to the
majority’s discussion of Jones.
   The Court sees no reason why the expectation of privacy
that comes from lawful possession and control and the
attendant right to exclude would differ depending on
whether the car in question is rented or privately owned
by someone other than the person in current possession of
it, much as it did not seem to matter whether the friend of
                 Cite as: 584 U. S. ____ (2018)          11

                     Opinion of the Court

the defendant in Jones owned or leased the apartment he
permitted the defendant to use in his absence. Both would
have the expectation of privacy that comes with the right
to exclude. Indeed, the Government conceded at oral
argument that an unauthorized driver in sole possession
of a rental car would be permitted to exclude third parties
from it, such as a carjacker. Tr. of Oral Arg. 48–49.
                               2
  The Government further stresses that Byrd’s driving the
rental car violated the rental agreement that Reed signed,
and it contends this violation meant Byrd could not have
had any basis for claiming an expectation of privacy in the
rental car at the time of the search. As anyone who has
rented a car knows, car-rental agreements are filled with
long lists of restrictions. Examples include prohibitions on
driving the car on unpaved roads or driving while using a
handheld cellphone. Few would contend that violating
provisions like these has anything to do with a driver’s
reasonable expectation of privacy in the rental car—as
even the Government agrees. Brief for United States 32.
  Despite this concession, the Government argues that
permitting an unauthorized driver to take the wheel of a
rental car is a breach different in kind from these others,
so serious that the rental company would consider the
agreement “void” the moment an unauthorized driver
takes the wheel. Id., at 4, 15, 16, 27. To begin with, that
is not what the contract says. It states: “Permitting an
unauthorized driver to operate the vehicle is a violation of
the rental agreement. This may result in any and all
coverage otherwise provided by the rental agreement
being void and my being fully responsible for all loss or
damage, including liability to third parties.” App. 24
(emphasis deleted).
  Putting the Government’s misreading of the contract
aside, there may be countless innocuous reasons why an
12                 BYRD v. UNITED STATES

                      Opinion of the Court

unauthorized driver might get behind the wheel of a rental
car and drive it—perhaps the renter is drowsy or inebriated
and the two think it safer for the friend to drive them to
their destination. True, this constitutes a breach of the
rental agreement, and perhaps a serious one, but the
Government fails to explain what bearing this breach of
contract, standing alone, has on expectations of privacy in
the car. Stated in different terms, for Fourth Amendment
purposes there is no meaningful difference between the
authorized-driver provision and the other provisions the
Government agrees do not eliminate an expectation of
privacy, all of which concern risk allocation between pri-
vate parties—violators might pay additional fees, lose
insurance coverage, or assume liability for damage result-
ing from the breach. But that risk allocation has little to
do with whether one would have a reasonable expectation
of privacy in the rental car if, for example, he or she other-
wise has lawful possession of and control over the car.
                               3
   The central inquiry at this point turns on the concept of
lawful possession, and this is where an important qualifi-
cation of Byrd’s proposed rule comes into play. Rakas
makes clear that “ ‘wrongful’ presence at the scene of a
search would not enable a defendant to object to the legal-
ity of the search.” 439 U.S., at 141, n. 9. “A burglar plying
his trade in a summer cabin during the off season,” for
example, “may have a thoroughly justified subjective
expectation of privacy, but it is not one which the law
recognizes as ‘legitimate.’ ” Id., at 143, n. 12. Likewise, “a
person present in a stolen automobile at the time of the
search may [not] object to the lawfulness of the search of
the automobile.” Id., at 141, n. 9. No matter the degree of
possession and control, the car thief would not have a
reasonable expectation of privacy in a stolen car.
   On this point, in its merits brief, the Government as-
                 Cite as: 584 U. S. ____ (2018)          13

                     Opinion of the Court

serts that, on the facts here, Byrd should have no greater
expectation of privacy than a car thief because he inten-
tionally used a third party as a strawman in a calculated
plan to mislead the rental company from the very outset,
all to aid him in committing a crime. This argument is
premised on the Government’s inference that Byrd knew
he would not have been able to rent the car on his own,
because he would not have satisfied the rental company’s
requirements based on his criminal record, and that he
used Reed, who had no intention of using the car for her
own purposes, to procure the car for him to transport
heroin to Pittsburgh.
   It is unclear whether the Government’s allegations, if
true, would constitute a criminal offense in the acquisition
of the rental car under applicable law. And it may be that
there is no reason that the law should distinguish between
one who obtains a vehicle through subterfuge of the type
the Government alleges occurred here and one who steals
the car outright.
   The Government did not raise this argument in the
District Court or the Court of Appeals, however. It relied
instead on the sole fact that Byrd lacked authorization to
drive the car. And it is unclear from the record whether
the Government’s inferences paint an accurate picture of
what occurred. Because it was not addressed in the Dis-
trict Court or Court of Appeals, the Court declines to reach
this question. The proper course is to remand for the
argument and potentially further factual development to
be considered in the first instance by the Court of Appeals
or by the District Court.
                              IV
  The Government argued in its brief in opposition to
certiorari that, even if Byrd had a Fourth Amendment
interest in the rental car, the troopers had probable cause
to believe it contained evidence of a crime when they
14                BYRD v. UNITED STATES

                     Opinion of the Court

initiated their search. If that were true, the troopers may
have been permitted to conduct a warrantless search of
the car in line with the Court’s cases concerning the auto-
mobile exception to the warrant requirement. See, e.g.,
Acevedo, 500 U.S., at 580. The Court of Appeals did not
reach this question because it concluded, as an initial
matter, that Byrd lacked a reasonable expectation of
privacy in the rental car.
   It is worth noting that most courts analyzing the ques-
tion presented in this case, including the Court of Appeals
here, have described it as one of Fourth Amendment
“standing,” a concept the Court has explained is not dis-
tinct from the merits and “is more properly subsumed
under substantive Fourth Amendment doctrine.” Rakas,
supra, at 139.
   The concept of standing in Fourth Amendment cases can
be a useful shorthand for capturing the idea that a person
must have a cognizable Fourth Amendment interest in the
place searched before seeking relief for an unconstitutional
search; but it should not be confused with Article III
standing, which is jurisdictional and must be assessed
before reaching the merits. Arizona Christian School
Tuition Organization v. Winn, 563 U.S. 125, 129 (2011)
(“To obtain a determination on the merits in federal court,
parties seeking relief must show that they have standing
under Article III of the Constitution”); see also Rakas,
supra, at 138–140. Because Fourth Amendment standing
is subsumed under substantive Fourth Amendment doc-
trine, it is not a jurisdictional question and hence need not
be addressed before addressing other aspects of the merits
of a Fourth Amendment claim. On remand, then, the
Court of Appeals is not required to assess Byrd’s reason-
able expectation of privacy in the rental car before, in its
discretion, first addressing whether there was probable
cause for the search, if it finds the latter argument has
been preserved.
                  Cite as: 584 U. S. ____ (2018)           15

                      Opinion of the Court

                              V
  Though new, the fact pattern here continues a well-
traveled path in this Court’s Fourth Amendment jurispru-
dence. Those cases support the proposition, and the Court
now holds, that the mere fact that a driver in lawful pos-
session or control of a rental car is not listed on the rental
agreement will not defeat his or her otherwise reasonable
expectation of privacy. The Court leaves for remand two
of the Government’s arguments: that one who intention-
ally uses a third party to procure a rental car by a fraudu-
lent scheme for the purpose of committing a crime is no
better situated than a car thief; and that probable cause
justified the search in any event. The Court of Appeals
has discretion as to the order in which these questions are
best addressed.
                     *    *     *
  The judgment of the Court of Appeals is vacated, and
the case is remanded for further proceedings consistent
with this opinion.
                                        It is so ordered.
                 Cite as: 584 U. S. ____ (2018)          1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 16–1371
                         _________________


 TERRENCE BYRD, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                        [May 14, 2018]

   JUSTICE THOMAS, with whom JUSTICE GORSUCH joins,
concurring.
   Although I have serious doubts about the “reasonable
expectation of privacy” test from Katz v. United States,
389 U.S. 347, 360–361 (1967) (Harlan, J., concurring), I
join the Court’s opinion because it correctly navigates our
precedents, which no party has asked us to reconsider. As
the Court notes, Byrd also argued that he should prevail
under the original meaning of the Fourth Amendment
because the police interfered with a property interest that
he had in the rental car. I agree with the Court’s decision
not to review this argument in the first instance. In my
view, it would be especially “unwise” to reach that issue,
ante, at 7, because the parties fail to adequately address
several threshold questions.
   The Fourth Amendment guarantees the people’s right to
be secure from unreasonable searches of “their persons,
houses, papers, and effects.” With this language, the
Fourth Amendment gives “each person . . . the right to be
secure against unreasonable searches and seizures in his
own person, house, papers, and effects.” Minnesota v.
Carter, 525 U.S. 83, 92 (1998) (Scalia, J., concurring).
The issue, then, is whether Byrd can prove that the rental
car was his effect.
   That issue seems to turn on at least three threshold
questions. First, what kind of property interest do indi-
2                 BYRD v. UNITED STATES

                    THOMAS, J., concurring

viduals need before something can be considered “their . . .
effec[t]” under the original meaning of the Fourth
Amendment?       Second, what body of law determines
whether that property interest is present—modern state
law, the common law of 1791, or something else? Third, is
the unauthorized use of a rental car illegal or otherwise
wrongful under the relevant law, and, if so, does that
illegality or wrongfulness affect the Fourth Amendment
analysis?
   The parties largely gloss over these questions, but the
answers seem vitally important to assessing whether Byrd
can claim that the rental car is his effect. In an appropri-
ate case, I would welcome briefing and argument on these
questions.
                 Cite as: 584 U. S. ____ (2018)          1

                     ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 16–1371
                         _________________


 TERRENCE BYRD, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                        [May 14, 2018]

   JUSTICE ALITO, concurring.
   The Court holds that an unauthorized driver of a rental
car is not always barred from contesting a search of the
vehicle. Relevant questions bearing on the driver’s ability
to raise a Fourth Amendment claim may include: the
terms of the particular rental agreement, see ante, at 11–
12; the circumstances surrounding the rental, ante, at 13;
the reason why the driver took the wheel, ante, at 11–12;
any property right that the driver might have, ante, at 7;
and the legality of his conduct under the law of the State
where the conduct occurred, ante, at 12–13. On remand,
the Court of Appeals is free to reexamine the question
whether petitioner may assert a Fourth Amendment claim
or to decide the appeal on another appropriate ground.
Ante, at 14–15. On this understanding, I join the opinion
of the Court.